Case 4:82-cv-00866-DPM Document 5754-2 Filed 09/15/21 Page 1 of 27

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

CENTRAL DIVISION
LITTLE ROCK SCHOOL DISTRICT, et ai. PLAINTIFFS
VS. CASE NO. 4:82-CV-00866 DPM

PULASKI COUNTY SPECIAL SCHOOL

DISTRICT, JACKSONVILLE/NORTH

PULASKI SCHOOL DISTRICT, ef ai. DEFENDANTS
EMILY MCCLENDON, TAMARA EACKLES,

VALERIE STALLINGS, TIFFANY ELLIS,
and LINDA MORGAN INTERVENORS

Declaration of Robert Pressman

Robert Pressman states as follows:

[1.] This declaration and its attachments are in support of the of Intervenors’
motion for an award of attorney’s fees and costs for the period subsequent to the
last relevant PCSSD award.

[2.] Attachment One sets forth my PCSSD time for the period from
September 16, 2017 through August 9, 2021. I prepared this document by use of
contemporaneous notes of the tasks I performed and reference to case materials.

[3.] The Court has ruled on fee award issues on multiple occasions since
transfer of the case to His Honor’s docket. One such decision, Doc. 5095 (4-2-
25), concerned a successful Joshua motion seeking an award against the State. I

prepared a detailed Declaration in support of this motion. See Attachment Two.

  
 

EXHIBIT

 
  
Case 4:82-cv-00866-DPM Document 5754-2 Filed 09/15/21 Page 2 of 27

Sections A. and B. describe my work in this case from 1995 through the
declaration’s date, January 20, 2014. Section C. describes my prior work on school
desegregation and other civil rights issues in the period from August 1965 through
September 1995. I am utilizing this earlier, detailed filing in order to minimize
additional work at this time.

[4.] I believe that the Court has the ability, to the extent deemed necessary, to
assess my performance in the case in the period between the beginning of 2014
and September 16, 2017.

[5.] The opinion in Little Rock School District v. Arkansas, 674 F.3d 990
(8thCir. 2012) addresses the awarding of fees and costs to our side, for success on
the appeal decided in 2011. About 10 years ago, that Court utilized a rate of $325
per hour for the 90.3 hours in which I assisted the Legal Defense Fund counsel.
[final paragraph of opinion] The Court wrote: “Mr. Pressman began his civil rights
work in 1965 for the Civil Rights Division of the United Staes Department of
Justice, working on desegregation cases in Mississippi, Illinois, and Alabama,
before spending twenty-five years with the Center for Law and Education, where
he continued to serve as counsel in desegregation cases in Boston, and Omaha,
among other locations. He has been working with Mr. Walker on the instant case
since at least 1997. The billing rates charged by Mr. Walker and Mr. Pressman thus

represent those charged by the most senior and skillful attorneys in the local
Case 4:82-cv-00866-DPM Document 5754-2 Filed 09/15/21 Page 3 of 27

community.” [fourth paragraph from end of opinion]

[6.] Attachment One at 18 includes the entire time that I listened to the July
2020 PCSSD hearing. This is appropriate. As there indicated, I made 149 pages of
handwritten notes as I listened. In addition, I believe that the two closing
arguments which I made evidenced a best effort, using those notes and my overall
knowledge of the case, to present Intervenors’ position in a clear and
comprehensive manner.

[7.] Due to the passing of Mr. Walker, the magnitude of the pre-trial tasks,
including responding to challenging motions in limine, and the duration of the
hearing, this work occurred in a lengthy, pressure-packed period.

Pursuant to 28 U.S.C. Sec. 1946, I declare under pains and penalties of
perjury that the foregoing, including the content of my time records and two
declarations, is true and correct to the best of my knowledge and belief.

/s/ Robert Pressman

August 9, 2021
Case 4:82-cv-00866-DPM Document 5754-2 Filed 09/15/21 Page 4 of 27

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
CENTRAL DIVISION

LITTLE ROCK SCHOOL DISTRICT, et al. PLAINTIFFS

VS.

CASE NO. 4:82-CV-00866 DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT, JACKSONVILLE/NORTH
PULASKI SCHOOL DISTRICT, et al. DEFENDANTS

EMILY MCCLENDON, TAMARA EACKLES,
VALERIE STALLINGS, TIFFANY ELLIS,
and LINDA MORGAN INTERVENORS

Robert Pressman PCSSD Time

[TIME CLAIMED IS IN THE MOST RIGHT COLUMN ON THE PAGE]

9-6-17

(Doc.5322;

9-8-17

10-9-17

10-10-17

10-13-17

10-17-17

work with JS on pub. recs. request to state agency regarding Mills and
Robinson facility projects [.16]; study SJ supp. status report

9-5-17) (report advising Court of issues arising in construction of new
Mills High and new Robinson Middle projects) [.33] 9

prepare for status hearing on PCSSD facilities [.50]; hearing (PCSSD
facility portion) [.84] 1.34

study PCSSD facility report (Doc. 5337) required by Order of
9-8-17 (Doc. 5327) 33

review and organize Mills and Robinson docs. secured by FOIA from
Div. of Ac. Sch. Facils. and Transportation [.66]; work with JS on
FOIA to PCSSD regarding Mills and Robinson projects [.33] 99

study PCSSD FOIA response [.25]; work with JS on follow-up to
initial FOIA to PCSSD [.20] 45

begin work on Joshua facility report required by the Order of 9-8-17;
this work continued through 10-23-17, yielding Doc. 5338 filed on
EXHIBIT

i |

1
Case 4:82-cv-00866-DPM Document 5754-2 Filed 09/15/21 Page 5 of 27

10-24-17; time claimed for this document is 23.44
(10-17: 3.00; 10-18: 3.00; 10-19: work on report [4.25]; read
JWW memo; ideas for report [.16] 4.41; 10-21: .83; 10-22: 10.20
(including writing, emailing JWW and JS, reading 2 hearing
transcripts supplied by JS, and identifying exhibits to be appended
to report); 10-23 complete report [1.75] ; provide corrections

10-23-17 toJS [.25] 2.00)

10-26-17 read AP memo re PCSSD facilities and discuss with him 33
10-27-17 monthly meeting with topic PCSSD facility issues; [TWW, JS, RP,

Sam J., Dr. Warren, M. Powell, Scott R.] 1.16
10-30-17 discuss 2 follow-up questions with Margie Powell .10

11-9-17 study Margie Powell report on PCSSD facilities required by Court;
appended to Court’s Order of 11-9-17 (Doc. 5343)
as

11-10-17 — discuss Margie Powell report with her wo)

4-19-18 review two detailed reports provided by JS regarding observations
during visits to new Mills High and new Robinson Middle construction
projects (tour on 4-18 organized by Dr. Warren); email to JS

followed
by second report 50

4-20-18 email response by JS regarding elements of M. Powell approach during
tour (responding to RP query) 08

4-26-18 email to JS regarding site visits ----

5-15-18 reviewed “field report” concerning progress in Robinson Middle
project; furnished by SJ (25 pages including photographs) (only
such Robinson report provided) 25
5-18-18 reviewed weekly report concerning progress in new Mills High project
project; furnished by SJ (22 pages including photographs) .16

6-7-18 read draft enforcement motion prepared by JWW, including 5 pages of
facility content
Case 4:82-cv-00866-DPM Document 5754-2 Filed 09/15/21 Page 6 of 27

75
6-8-18 study draft motion [.25]; discuss draft with JWW and JS [1.25]
6-11-18 develop ideas for a facility motion 50

6-12-18 study JWW draft motion [.33]; discuss facility approach with JWW
and JS [.33] .66

6-14-18 through 7-5-18: work yielding Docs. 5404, 5405, and 5406, Intervenors’
motion for facility relief and supporting memorandum and 17
exhibits total time claimed for this work:

39.00
6-14-18 work on facilities memo, including ideas for content 1.25
6-18-18 work on memo including consultation with JS 1.50

6-19-18 read transcripts of Ct. status hearings (facility content) .50
6-20-18 work on facility memo 3.58

6-21-18 work on facility memo, including discuss facts with JWW
and JS 2.00

6-22-18 work on memo [1.50]; email JS seeking documents
[.08]; discuss with Ms. Powell visits to school projects
on Dr. Warren--led tour (MP repetitively extolls quality of
new Robinson and its superiority to new Mills, with
latter described as obviously smaller than plan called
for) [.33] 1.91

6-23-18 work on memo 2.50
6-24-18 work on memo 1.00
6-25-18 work onmemo 3.50

6-26-18 work on memo [1.00]; consult with JS regarding facts,
including emails [.33] 1.33
Case 4:82-cv-00866-DPM Document 5754-2 Filed 09/15/21 Page 7 of 27

6-27-18 study 3 parts of PCSSD 2018 Facility Master Plan

provided by JS, email her, work on draft and send
to counsel and JS 4.00

6-28-18 study JWW ideas for memo [.50]; work with JWW

and JS regarding memo [1.50] 2.00

6-29-18 discuss facts for memo with JS [.25]; work on memo
[.50] .75

7-2-18 work on memorandum; consult with JWW and JS 2.50

7-3-18 work on memorandum 2.00

7-4-18 work with JS on exhibits [2.00]; complete memo in

support of motion for facilities relief [6.00] 8.00

7-5-18 write Intervenors’ motion for facilities relief 5.50

6-22-18

7-10-18

7-23-18

7-24-18

8-1-18

8-7-18

8-15-18

9-13-18

read Doc. 5402, joint status report of PCSSD and Joshua regarding
school tours

new Mills High field observation rept dated 7-5-18 provided by SJ
(progress on construction with narrative and photographs)

study draft of responses to PCSSD discovery, propounded with
regard to Ints.’ facilities motion

work with JS on the discovery responses [2.50]; read Doc. 5414,
SJ letter to Court regarding school tours [----]

study case Docs. 5417 and 5418, PCSSD response to Ints.’ facility
motion

work with JS on responses to PCSSD facilities motion discovery
discuss Intervenors’ PCSSD facility strategy with JWW

discuss with Margie Powell her observations on tours of PCSSD
facilities (visits with Court and counsel)

4

25

fs

2700

50

1.25

25
Case 4:82-cv-00866-DPM Document 5754-2 Filed 09/15/21 Page 8 of 27

OD

9-14-18

9-16-18

9-24-18

10-16-18

11-3-18

11-9-18

11-11-18

11-12-18

12-3-18

12-8-18

2-1-19

2-7-19

discuss PCSSD facilities issues with JWW and AP [.25]; discuss
PCSSD facilities issues with JS [.20] 45

reviewed docs. secured earlier from PCSSD by pub. recs. request
regarding new Mills High and new Robinson Middle 25

court’s bench ruling regarding Ints.’ motion for facility relief;
prepare for hearing [.33]; hearing [1.25]; discuss with JWW

and JS [.10] 1.68

read SJ email to Court regarding Sylvan Hills tour, Doc. 5452 ----

study docs. on: stakeholders’ complaints regarding new Mills High
facility, comments by Curtis Johnson, and District’s response; also
docs. regarding Court’s second school tour 50

discuss with JWW possible contempt approach to PCSSD facility
problems [.33]; contact with JS regarding facilities issues [.16].50

study information provided by PCSSD on expenditures for

facility projects and email questions to JS [projects: new

Robinson Middle; new Mills High; old Mills High conversion;

a multi-page chart for each] .66

work with JS on facility issues (amounts spent, docs. to secure,
witness ideas); statements by new Mills and then-Robinson
principals) 1.20

study Doc. 5474, initial (1*) PCSSD facility report, required by Court

on 9-24-18; and emails to colleagues 1.00
study substitute exhibit 4 to 5474, filed by PCSSD 50

study Doc. 5493, second PCSSD facility report, required by Court

[.33]; discuss follow-up with JS [.08] 4l

work with JS on letter to SJ regarding shortcomings of first two

5
Case 4:82-cv-00866-DPM Document 5754-2 Filed 09/15/21 Page 9 of 27

facility reports; RP preparation [.20]; work with JS [1.50] 1.70

3-6-19 read JS letter comparing new Mills High and new JHS ; study facts on
PCSSD chart (part of periodic facilities reports)

pe
3/--/19 study SJ response of 3-7-19 to Ints.’ 2-7-19 letter re facility
concerns 20
3/--/19 study JS facility monitoring report, geared to 3-7-19 SJ letter 40

(very detailed report regarding new Mills High and old Mills High
conversion project; based on JS observations and discussions

with staff)
3-19-19 preparation to speak to JS [.25]; discuss PCSSD facility facts with JS
[1.33] 1.58
3-25-19 work on PCSSD facility proof ideas 1.50
3-26-19 work on PCSSD facility proof ideas 1.00
3-27-19 send several page outline on “Mills proof ideas and approach” to

JWW, AP, and JS (much of outline points to develop; written 3-25/3-26)
3-28-19 discuss facility proof ideas with JS oe
3-29-19 study Doc. 5495, third PCSSD facility report, required by Court QS

4-2-19 work on facilities proof outline 2.33
[subsequent work through 4-15 yielded a 21 page document titled
“PCSSD facilities Evidence and Ideas”; sections addressed: strategic

9, 66

concerns; “Chronology”; “Listing of Ideas for Factual

Development”; and “Contempt and Supplemental Motion Approaches”
4-3-19 facility proof outline 133
4-4-19 discuss facility approach with JS (content of her monitoring report

and possible use of photographs) 25
Case 4:82-cv-00866-DPM Document 5754-2 Filed 09/15/21 Page 10 of 27

4-9-19 through 4-15-19 contemporaneous time records show 12.16 hours on

“PCSSD Facilities Evidence and Ideas “ memo (time from 4-5 to
4-8 not recorded)
12.16

4-17-19 send 21 page document to JWW, AP, and JS
.08
6-4-19 study Doc. 5498, fourth PCSSD facility report, and email to co-counsel

regarding content
va

8-1-19 study Doc. 5509, fifth PCSSD facility report, required by Court .20
10-1-19 study Doc. 5522, sixth PCSSD facility report, required by Court .20

10-3-19 discuss details of PCSSD facility report with JS and request
monitoring of new Center for Innovation
25

10-16-19 filed Doc. 5528, “Intervenors’ Comments on PCSSD’s Facility Reports”;
total time claimed (detailed in the entries from 10-4 through 10-15)
is

17.23

10-4-19 discussion with JWW, AP, and JS re approach to PCSSD facility
issues 2.00

10-7-19 work on response to first 6 periodic PCSSD facility reports, which
Court had required on 9-24-18 3.00

10-8-19 work on response 2.00
10-9-19 work on response to reports 3.00

10-10-19 work on response to reports [3.00]; email JWW and JS re
replacement of glass in new Mills High project in media center and JS
reply [.08] 3.08

10-11-19 work on response [3.50]; work with JS on facts (her report updating
conditions in new Mills High) and content of draft [.20] 3.70

7
Case 4:82-cv-00866-DPM Document 5754-2 Filed 09/15/21 Page 11 of 27

10-12-19 email to JS identifying 5 exhibits to be submitted with
response .16

10-15-19 additional work on response document, including work with JS on
facts [.66] and discussion of content with JWW, AP and JS [.33] .99

10-18-19 provide PCSSD facility plan documents to AP (multiple “narrative”
sections of annual Master plans)
.10

11-19-19 review new Mills High docs. received from JS (regarding
master schedule and staff assignments to rooms; showing
room shortage) 50

11-22-19 — Intervenors filed Response to PCSSD’s Notice of Unitary Status, Ints.’
Doc. 5543 (facilities content at 4-11); PCSSD filing was Doc. 5533; total
time on Doc. 5543 was 19.25 hours, as follows: 10-30: .20; 11-6:
way
11-7: 2.50; 11-8: 3.00; 11-9: 3.00; 11-10: 3.00; 11-11: 2.00; 11-12:
5.00; 11-15: .10; 11-18: .20
19.25

11-23-19 — work on questions for interviewing Mills High principal [1.50];
interview principal with JS 1.75 3.25

11-25-19 completed work on “Intervenors’ 1*' Set of Requests for Production

of Documents to PCSSD regarding 2020 Unitary Status Hearings”

(8 requests regarding facilities facts); emailed to JS, then served on

DB and SJ; [3.00]; 12-27-19 study PCSSD response dated 12-20-19

[.50]; prepared memo detailing inadequacies of PCSSD response,

work on 1-5-20, 1-7-20, and 1-8-20 totaling [5.25]; PCSSD First
Supplemental Response on 1-31-20 continued to be incomplete

[.25]; 3-12-20 second memorandum to DB and SJ including content

on inadequacies of responses [.25]; subsequently discussed with DB, with
AP present and other discovery issues addressed;

time claimed is 8.50

11-26-19 — study Doc. 5548, seventh PCSSD facility report 33
Case 4:82-cv-00866-DPM Document 5754-2 Filed 09/15/21 Page 12 of 27

12-2-19 write memo on changes to Mills High capacity in references to project
over time 25

12-3-19 review Mills High addition alternatives prepared by architects; emails
to AP and JS; other work regarding new Mills High .80

12-4-19 work with AP on facts, legal standards, and status report 2.00

12-5-19 work on writing of discipline discovery to serve on PCSSD; read

discovery drafted by JS 1.33
12-12-19 work on response to M. Powell draft of her mon. report regarding

PCSSD facilities 5.75
12-13-19 — continue work on M. Powell draft report 4.00
12-14-19 complete work on response to M. Powell and email to JS 4.50

12-18-19 work on comment to M. Powell regarding her final PCSSD facility
report version 3.50

12-19-19 — complete work on comment to M. Powell final report version and
provide to JS for submission to MP
4.00
12-23- 19 through 12-31-19 prepared substantive responses to PCSSD
interrogatories 8 to 10 concerning Intervenors’ contentions as to
discipline, achievement and facilities; 12-23: 2.66; 12-24: 3.00;
12-26: 2.50; 12-27: 1.75; 12-30: 2.50; 12-31: .50
12.91
1-1-20 consult with AP on facilities, Court expert, and case 25

1-9-20 speak to AP re facilities and logistics 20

1-16-20 discuss 1-17 monthly meeting agenda with AP and JS for PCSSD 25
1-17-20 monthly meeting; PCSSD facilities 58

1-19-20 email to AP and JS regarding new Mills High facility facts (stakeholder
9
Case 4:82-cv-00866-DPM Document 5754-2 Filed 09/15/21 Page 13 of 27

complaints, Mills’ alternative plans, Curtis Johnson statement) 33

1-22-20 read email memo from JS re Curtis Johnson statements at 1-21 public
meeting held by PCSSD, a required element of 2020 Master Plan
process; looked at CJ presentation slides; email to JS re content of

her memo and additional questions; AP also attended 33
1-23-20 work with JS regarding PCSSD facilities 50
1-31-20 read Doc. 5562, eighth PCSSD Court-required facility report 10
2-2-20 study PCSSD response, on 1-31, to Ints.’ interrogatories and

document requests[2.50]; also 2-14: [.50]; 2-15: [.50] 3.50

2-13-20 through 2-18-20; work on ideas for Curtis Johnson deposition
questions; provided to AP and JS by emails; part of this time (my

notes show 7.00 plus hours); time claimed: 3.00
2-15-20 review PCSSD response to Ints.’ achievement discovery 1.40
2-16-20 speak to JS regarding Dr. Warren and logistics 33

2-17-20 speak to AP and JS regarding PCSSD discovery responses and CJ
deposition questions 75

2-19-20 discuss this day’s later CJ deposition with AP and JS [.84];
listen to CJ deposition [3.25 hours] 4.09

3-7-20 review docs. provided by PCSSD, which were requested by AP during
Curtis Johnson deposition
16

3-13-20 begin careful review of C.Johnson deposition and exhibits, with
note-taking, to facilitate drawing on content; [continuation of this
work: 3-14: 1.00 (send cites to AP and JS); 3-30-20 .75; 3-31: 1.33;
time claimed:
3.08

3-25-20 with AP, meeting with DB regarding discovery disputes 84
10
Case 4:82-cv-00866-DPM Document 5754-2 Filed 09/15/21 Page 14 of 27

(follow-up letter by AP on 3-27; and response by DB on 3-31)

3-26-20 AP and RP meeting with DB regarding discovery responses, including
on facilities; preparation for meeting [.50]; meeting [.80] .80

3-27-20 study Doc. 5576, ninth PCSSD facility report and discuss with
Charles Bolden facts regarding ROTC building ae

3-31-20 work on ideas for facility questions for Dr. Warren’s deposition .25

[Seer

Intervenors filed on 4-2-20 Doc. 5583 titled “Intervenors’ Facilities Status Report
Concerning JNPSD and PCSSD.” 5583 addressed JNPSD Doc. 5575, titled “Status
Report,” as well as PCSSD issues. All RP time entries regarding response to JNPSD
5575 and to produce the content in Ints.” 5583 concerning the two districts is shown
below. Based on these entries, 7.00 is claimed here for PCSSD. [5.00 is claimed for
JNPSD in a separate document. ]

3-21-20 first examination of JNPSD Doc. 5575 and related exhibits; email

to SR --- 25
3-22-20 research regarding facility funding issue SD
3-23-20 query to SR; email response regarding construction of Taylor

and Bayou Meto projects .08

3-24-20 work on JNPSD response (read Ms. Freno’s brief; email to SR
---; work on ideas for response) 75

3-25-20 email to SR regarding Taylor issue [,20]; email to JS regarding millage
vote [---]; work on response to JNPSD status report [1.50] 1.70

3-30-20 work on facilities status brief [1.25]; review portion of CJ
deposition [.75] 2.00

4-|-20 work on facility status response 8.00

4-2-20 complete facility status response and send to AP 2.50
11
Case 4:82-cv-00866-DPM Document 5754-2 Filed 09/15/21 Page 15 of 27

Time claimed for Doc. 5583 for PCSSD is 7.00

iinaiaa |

In response to Intervenors’ requests for document production and other requests for
documents, I ultimately received by mail 8 disks, the first mailed on 1-14-20 and the last
delivered to my home on 6-30-20 at 1:30 p.m. The total number of pages was 18,061.

At least 1-3" of these documents concerned the new Mills High and new Robinson
Middle projects and other facility matters. My time records include the following:

4-2-20 review documents regarding “change orders” 1.33

4-3-20 review documents regarding “value engineering” [.16]; records
regarding Mills and Robinson projects [2.50] 2.66

4-4-20 review facility documents 2.75

4-5-20 additional review of change order documents 50

4-6-2() additional Robinson and Mills documents reviewed [1.00]; discussed
helpful content of document with JS [1.50] 2.50

4-20 5442--5557 master plan material fd

4-2] 5555--5757 master plan material 50

4-23-20 review PCSSD disc with facility documents and videos 2.50

5-15-20 review additional PCSSD facility documents on disk;
seventh disk with files 10,517-- 15,440 mailed to me on
5-5-20; this included at 12,700 —772 “PCSSD New Middle
School Schematic Design,” dated 11-25-15, which became
our trial exhibit 30 3.33

various dates reviewing other content of these disks 7.00
time claimed

30.82

[eres |

12
Case 4:82-cv-00866-DPM Document 5754-2 Filed 09/15/21 Page 16 of 27

4-3-20 discuss with JS issues regarding blueprints for the new Mills High
project and her interview of architect Chilcote regarding new Mills

High project; included notes of interview of Chilcote 58
4-5-20 work on Dr. Warren deposition questions and discuss with JS [1.25];

additional work and provide to AP [1.00] 2uba
4-7-20 discuss with JS her review of Curtis Johnson binders with facility

documents (at his office) %

4-8-20 listen to deposition of Dr. Warren 4.25 4.25
4-9-20 critique of Dr. Warren’s deposition with JS .16
4-13-20 study PCSSD 2020 Facility Master Plan content 75
4-14-20 additional study of Master Plan content 2.20

4-16-20 discuss multiple topics with AP, including PCSSD facilities questions,
one being PCSSD’s Plans A and B approach [.50]; also discussed
seeking delay in one of two hearings [.16] .66

4-15-20 review Robinson Middle School documents secured by JS 1.00

4-25-20 study multiple year narrative sections of PCSSD Facility Master
Plans 50

5-17-20 study documents regarding the new Mills High and Sylvan Hills

schools/projects
ee

5-18-20 study facility topics: read transcripts regarding Plan B; check RP
chronology regarding this issue; Sylvan Hills High School
documents; millage vote results for 2015 and 2017, using materials

provided by
Charles Bolden showing voting by precinct 2.50

5-20-20 check docs. For PCSSD’s statements of position regarding College
Station and Harris Elementary Schools 33

13
Case 4:82-cv-00866-DPM Document 5754-2 Filed 09/15/21 Page 17 of 27

5-22-20 discuss various issues with JS, including new Robinson Middle
project, in the light of schematic design; also Duckery facts 33

5-24-20 to 5-27-20 read Dr. Warren’s deposition and made notes to facilitate
use (part of time) 1.50

5-26-20 participated in call of counsel and JS regarding school tours ----

6-2-20 PCSSD filed a motion in limine and brief regarding discipline (Docs.
5617 and 5618); Ints. Replied (Docs. 5632 and 5633) 2.00

6-2-20 began work on responses to PCSSD Docs. 5619 and 5620 (in limine
motion and brief regarding facilities); total time claimed for study of
PCSSD papers and preparation of responses to motion and brief
(designated 5634 and 5635) is
38.00

(recorded more than 38.91 hours from 6-2 through 6-15-20; reduction of
6.91 hours; time as follows: 6-2: 2.00; 6-3: 8.00; 6-4: 3.00; 6-5: 3.00;
6-6: 3.00; 6-7: 2.50; 6-8: 8.50; 6-9: 2.33; 6-10: 3.16; 6-11: 2.50; 6-12:
.92; 6-15: additional work, time for day on all topics, 10.00, not
sub-divided in my contemporaneous notes:

10.00

6-9-20 discussed with JS and read her notes regarding Earnest Duckery’s
testimony in a deposition concerning reductions made in the scope
and quality of the new Mills High School during the planning/
design phase .66

6-10-20 study PCSSD stipulation proposal (not agreed upon) 33

6-15-20 Intervenors’ Pretrial Disclosure Sheet, Doc. 5628, filed; total time on this
Disclosure was 17.47 hours: 6-7: 2.00 with JS; 6-9: 3.64 (part with JS);
6-10 2.00; 6-11 1.67 (part with JS); 6-12 4.00 (part with JS);
6-13 3.00 (part with JS); 6-14: 1.16; 6-15: additional time
time not sub-divided (discussed above in 6-2 entry)
17.47
6-16-20 Review PCSSD Pretrial Disclosure Sheet, Doc. 5631 2.50

6-22-20 on or about 6-1-2020, the Districts filed a joint motion and a joint brief

14
Case 4:82-cv-00866-DPM Document 5754-2 Filed 09/15/21 Page 18 of 27

regarding allocation of the burden of proof; Intervenors responded to the
motion, with a supportive brief, Docs. 5642 and 5643, on this date;
time records show a total of 35.90 hours in responding, as follows: 6-
142.50;
6-16: 1.33; 6-17: 7.75; 6-18: 8.33; 6-19: 8.33; 6-21: 1:75; 6-22: 4.75;
one half of the time is allocated to PCSSD and one half to JNPSD
[7.25

6-29-20 On 6-1-20 PCSSD filed a motion for unitary status (Doc. 5621) anda
very lengthy and detailed supporting brief (Doc. 5622); Ints.
responded with a motion and brief, Docs. 5648 and 5649; work on 5648
and 5649:
5-22: .75; 5-23: 3.00; 5-24: 3.33; 5-27: 1.00; 5-28: .50; 6-24: .50;
6-25: 7.00; 6-26: 7.50; 6-27: 11.75; 6-28: 5.50 (includes sending draft to
colleagues); 6:29: response to PCSSD motion [1.25]; work with AP
on brief [1.00] 2.25; total time is
41.58;

7-7-20 distributed Ints.’ exhibit list and exhibits. RP work: 6-30: 1.50
(with JS); 7-2: 1.00; 7-3: 6.00 (with JS); 7-4: 1.00 (with JS); total
time is 9.50; 25 facility exhibits; time claimed _is 9.50

7-7-20 listen to status conference conducted by Court 1.00

7-8-20/ review PCSSD trial exhibits; total time 19 hours, including work
7-11-20 with AP and JS; 19 hours was as follows: 7-8 4.50; 7-9 5.00;
7-10 4.50 and 1.50 with AP; 7-11: 3.5 with AP and JS)
19.00
(discussed content with colleagues as we worked)

7-12-20 study PCSSD documents relating to the teacher/staff “cohorts”
identified; communicate with AP and JS 3.50

7-13-20 various hearing preparation steps; contact with AP, SC, JS 6.75
7-14-20 memorandum to AP, JS and SC setting forth chronology of costs
identified for new Robinson Middle and new Mills High projects
(1 and 2/3 pp) (background information for hearing) 1.50

7-15-20 email questions to AP [.75]; discuss AVID with SC[.25] 1.00

15
Case 4:82-cv-00866-DPM Document 5754-2 Filed 09/15/21 Page 19 of 27

7-16-20 and 7-17-20 prepare for closing argument on PCSSD achievement issue

7-17-20

7-19-20

7-20-20

7-21-20

7-23-20
7-28-20

7-15-20
7-27-20

7-28-20

7-28-20

7-31-20

on Friday afternoon 7-17-20 (notes regarding testimony; prepare
charts showing students in test score “In Need of Support “category) 3.00

argument of counsel of 3 parties ; estimate of time 3.00
discuss discipline area and logistics with JS 2.50

prepare before court and provide to AP ideas for discipline
questions Did

prepare analysis of discipline statistics and send to JS [1.50];

discuss disc. with JS [.25]; email AP regarding achievement chart;

after court, discuss approach to identifying disc. disparity with AP

[.25| 2.00

PCSSD witness No. 11 Curtis Johnson; listened and took notes;

Ints.’ witness No. 5 Curtis Johnson; listened and took notes;

(testimony concerned facility issues) time included in Court’s total

of 67 hours of Court in session cited below) ee

PCSSD witness Dr. Janice Warren; listened and took notes; Ints.’

witness Dr. Warren; listened and took notes; (part of testimony

concemed identification of discrimination affecting new Mills High and
actions taken) (her testimony included in Court’s total of 67 hours of Court
INSeESSION) aaa

Ints.” witness Earnest Duckery; listened and took notes; (testimony
regarding modifications in new Mills High project ) (testimony included
in Court’s total of 67 hours of Court in session)

Ints.’ witness Duane Clayton; listened and took notes (Principal
of new Mills High School) (testimony included in Court’s total of
67hoursofCourtinsession) 2 nee

final arguments; preparation [1.75]; arguments [4.50] 6.25

16
Case 4:82-cv-00866-DPM Document 5754-2 Filed 09/15/21 Page 20 of 27

8-5-20

8-6-20

8-15-20

8-31-20

9-22-20

14.75

10-30-20

11-20-20

12-7-20

12-29-20

2-26-21

2-27-21

3-3-2]

08

read Doc. 5684, PCSSD very brief periodic facility report

study very detailed email from JS regarding observations during
tour with Court of Sylvan Hills site, new construction and other
facilities; includes Court’s characterization of project quality

memorandum to AP, JS, SC regarding facts on Sylvan Hills High
construction projects (2 and 1-4 pp)

first reading and study of Doc. 5690, PCSSD 9-1-20 Facils. Status
Report

Intervenors filed Doc. 5699, a reply to PCSSD’s August 31, 2020
facilities status report; total time on this project was 14.75 hours,

as follows: 9-16: 1.25; 9-17: 2.75; 9-18: 3.50; 9-20: .75;
9-22: 6.50 (send to AP and JS); time claimed is

read PCSSD Doc. 5721, very brief facilities status report

study PCSSD Doc. 5723 titled “Special Status Report” [.33];
discuss with AP; later read Int. Doc. 5724, filed 12-4-20 by AP,
Motion to Strike 5723

read PCSSD Doc. 5725, response to motion to strike

read Doc. 5726, PCSSD 12-31-20 facilities status report

read Doc. 5727, PCSSD 2-26-21 facilities status report (mentions
Sylvan Hills projects total is under budget); very brief report

read media article provided by JS; PCSSD Board approved 2021
Facility Master Plan; article noted projects discussed at meeting,
including $25 million for Robinson High expansion

email from DB re meeting to discuss current PCSSD facility plans;

this followed email of 3-1-21 from AP to DB about PCSSD facility

concepts not discussed with Ints.

17

wo

1.50

0

.08

33

20

16

.08

08
Case 4:82-cv-00866-DPM Document 5754-2 Filed 09/15/21 Page 21 of 27

3-5-21 meeting with DB, Curtis J., Dr. McN, AP, RP, JS; discuss 2021 Master
Plan and a Driven facility at new Mills High School .66

4-2]-2] study docs. from PCSSD re bonds supporting Sylvan Hills projects;
surplus available for a Driven project? Contact AP and JS about
this Oo

4-22-21 PCSSD notice letter re facilities, mentioning new Mills Driven and
Maumelle High (track) projects, along with PCSSD legal theories 20

4-27-21 study Doc. 5729, PCSSD 60-day facility report (for 4-30-21) 25

4-28-21 work with AP on Mills Driven facility issues in prep. for meeting we

4-28-21 bi-monthly meeting; Curtis J. reports: moving ahead on Driven;
bonding dollar balance, ideas for use, permissible use (part of
meeting) 33

5-5-21 work with AP and JS re reply to PCSSD 4-22 facility notice letter
(.33); read AP draft and work with J.S. on one change to draft
utilized by AP (.08) 4]

5-7-21 plus study PCSSD parts of Court’s ruling re facilities; Doc. 5730 at 24-31,
67-68 1.50

5-18-21 letter from DB re PCSSD’s initial pursuing of proposed construction
at new Mills High, following Court’s ruling 08

6-2-21 work with JS on text of Ints.’ response to PCSSD letter of 5-18-21 a0
(JS forwarded draft to AP for his use)

6-10-21 meeting of DB, Dr. McN, CJ, AP, JS and RP; comprehensive
discussion of Ints.’ requests for new Mills High equalization steps; funds

available; time lines for moving forward
.84

7-1-21 study 6-30 letter from DB regarding PCSSD facility approach [.16]; read
JS memo regarding her follow-up on facts pertinent given DB 6-30
letter [.08]

18
Case 4:82-cv-00866-DPM Document 5754-2 Filed 09/15/21 Page 22 of 27

24
7-7-21 discuss content of 6-30 letter and Ints.’ position with AP and JS ..33
7-12-21 meeting of DB, AP, JS and BP regarding possible fee settlement ---

7-12 & 7-13 emails of JS and DB regarding school board meeting to include

facilities discussion 08
7-14-21 discuss with JS school board facility meeting content on 7-13 20
7-15-21 read JS memo on school board meeting (facility content) and

documents provided to Board (including on raising funds) 25

7-23-21 draft proposed text of letter to PCSSD for AP and JS regarding
content on material provided to school board on 7-13 (drawn upon by

AP in longer letter he sent to PCSSD on 7-28) 2.00
8-2-2] study PCSSD facility plan 33
8-3-21 study PCSSD facility plan 50
8-9-21 makes notes on parts of record and decisions to cite in response to

facility plan [.75]; discuss with AP motion for additional time to

reply [-] 75

additional time for listening to hearing, during which J took 149 pages of notes, then
drawn upon in my closing arguments; Court identified courtroom in session time for
PCSSD hearing as 67 hours; 7.50 hours have been listed above on following dates: 7-
17: 3.00; and 7-31: 4.5; these are my estimates.

Additional claim for in courtroom time
59.50

Total time: 545.59 hours

[**] areas of unrecorded time: working alone or with JS to draft PCSSD discovery;
communications with AP and JS by email and phone; reviewing parts of the 18,000

19
Case 4:82-cv-00866-DPM Document 5754-2 Filed 09/15/21 Page 23 of 27

pages of documents provided by PCSSD on disks.

[B] Bob Pressman Monitoring Time for PCSSD

8-29-17 review PCSSD annual monitoring report provided by JS 50
12-4-19 review M. Powell PCSSD discipline report 25
12-10-19 review M. Powell PCSSD achievement report aa
12-23-19 — work with JS on response to M. Powell PCSSD monitoring report

draft 2.25
1-10-20 read final M. Powell final report on PCSSD monitoring .16
1-16-20 discuss with AP and JS agenda for parties’ monthly meeting 25
1-17-20 discuss at monthly meeting Plan 2000 continuing obligations 58

2-15-20 email to AP and JS regarding MP whisper to SJ during lunch at

a monthly meeting that College Station and Harris not part of

remaining case 33
4-29-20 work regarding monthly meeting; work with JS on topics for

discussion; participation (part of PCSSD time) 20)
4-28-21 bi-monthly meeting (portion of discussion re federal relief funds)

(Dr. McN, C.J. and J.S, AP, RP.) oo

Total time: 5.41 hours

[C.] Bob Pressman Time relating to Preparing PCSSD Fee Request

part of time 8.00

[D.] Amount

559.00 hours times $350 is $195,650

20
 

Page 24 of 27

Case 4:82-cv-00866-DPM Document 5754-2 Filed 09/15/21

Declaration of Robert Pressman
ADE

Robert Pressman declares as follows:

 

A. Time on the ADE Motion for Release and Other ADE Work

1.] My participation inthe representation of the Joshua class, which began in May 1996, is
discussed below. Exhibit 1, attached to this Declaration, shows my Work and time relating to the ADE
Motion for Release.[time from January 2013. through January 20,2014], as-well as some earlier ADE-
related work and time [2000 and 2001}. It includes work involved in the effort to-seewre an award of -
fees and costs for the overall ADE-related work of Joshua counsel. Exhibit.1 documents 308.48 hours.

[2.] My participation in Joshua's work addressing the Motion for Release included the following
areas, communicating with John W. Walker and Joy Springer on the handling of the case; responding :
to ADE's written discovery to Joshua; preparing written discovery directed to ADE;. reviewing ADE's
responses and participating in following-up with ADE counsel, where Joshua viewed responses to be
incomplete; participating along with Mr. Walker in 6 meetings of counsel for the parties opposing the
release motion [discussions of legal theories, proof, and settlement]; looking to a hearing, building my
knowledge of pertinent facts [reading expert reports, identifying articles by. ADE.experts, reading
depositions conducted in 201 1; participating in some of the.most important current depositions; reading
other parties’ discovery responses]; writing Joshua's trial brief; preparing: Joshua's pre-trial sheet;
providing comments on the two notices.to the class; listening to the three hearings conducted by the
court concerning settlement [a necessity given my need in the circumstances to understand fully all
aspects of the litigation]; preparing documents for a fee petition.

B. Earlier Work in this Case

 

(3.] I first participated, in court in this case in May. 1996, before Judge Wright, in a hearing.
which her honor scheduled to hear expert testimony on racial achievement disparity. Doctors David
Armor and Herbert Walberg provided testimony in this hearing. This testimony was cited at later
points in the litigation. Mr, Walker was unable to attend this hearing due to an important argument in
the Court of Appeals for the Eighth Circuit.

_ [4.] When the-LRSD- moved for unitary: status, I assisted. Mr. Walker.in opposing: the motion,
including in hearings conducted by Judges Wright and Wilson. The. court (Judge Wilson] ruled in favor
of the LRSD, except in,the aréa: of assessment/evaluation of Programs, where the court entered a
compliance remedy. This remedy led.to formal.evaluations of some programs with regard to’ -
effectivengss in reducing achievement disparity. I assisted Mr. Walker in efforts, at first successful, to
defeat LRSD motions to end the compliance remedy. Judge Wilson ultimately ruled that LRSD had.
camed unitary status in this area; and the Court of Appeals affirmed that ruling [decisions in, 2007 and
2009}. Nevertheless, J oshua's efforts in securing the text of the revised LRSD desegregation plan and in
court proceedings yielded formal program evaluations during the.duration,of the remedy and the.
creation of a Department in the. system [PRE], which continued to prepare formal program evaluations
after the district achieved Unitary:status. 2. oe a

[5.] Turning-to PCSSD.In 1997-98 and.1999, I prepared memoranda and other documents
utilized by Mr. Walker in the overall effort to.respond to two PCSSD motions for unilary status. See
case documents 321] [9-28-93] and 3282 [7-19-99], Orders of Judge Wright concerning theses

$9/28 “vd SSiNa9 Ado SAM EBSBTSSTBL PLI9T 1é8e/SH/8e
 

Case 4:82-cv-00866-DPM Document 5754-2 Filed 09/15/21 Page 25 of 27

motions. In 1998 and 1999, I'participated in the drafting of a revised PCSSD desegregation plan,
“Plan 2000.” Judge Wright approved this Plan in Orders entered in February and March 2000, See
Documents 3337 [2-22-2000] and 3347 {3-20-2000]. In the period November 2005 through March
2007, J worked with Mr. Walker and Ms. Springer in negotiations resulting from Joshua's written
complaint, pursuant to Plan 2000, that PCSSD had not adequately implemented multiple features of
Plan 2000. As of March 1, 2007, my PCSSD work encompassed 308.91 hours. —

[6.] PCSSD filed another motion for unitary status in 2007. In the period August 2009 through
May 20, 2011, I worked 495.38 hours in assisting Mr. Walker on the PCSSD unitary status issues
tried by Judge Miller. My work included preparing and responding to discovery: writing documents,
including proposed findings of fact and conclusions of Jaw; and questioning 9 witnesses during the

hearing held in March, 2010.

[7.] Regarding the NLRSD. NLRSD filed a motion for unitary status in 2007. In the period
August 2009 through June 2010, I worked 395.14 hours in assisting Mr. Walker on the NLRSD unitary
Status issues tried by Judge Miller. My work included preparing and responding to discovery; writing
documents, including legal memoranda and proposed findings of fact and conclusions of law; and
questioning 6 witnesses during the hearing held in January-February of2010.

(8.] When both PCSSD and NLRSD appealed from Judge Miller's May 2011 nulings on their
motions for unitary status, I assisted the Legal Defense Fund attorneys who prepared Joshua's
responsive brief. This entailed 90.3 hours of work on the PCSSD issues and 32.58 hours on the single
area, Where Judge Miller had found inadequate plan compliance by NLRSD.

[9.] Since the beginning of 2013, I have worked 84.42 hours on issues directly related to
PCSSD compliance with the continuing elements of Plan 2000.

[10.] As shown in the remainder of this declaration, I began working on school desegregation
issues in 1966 and had very considerable experience in that area prior to the work described in

paragraphs [1.]-[9.].

C. My Prior Experience in School Desesrezation Issues and the Federal Courts

[11.] Following my graduation from the Columbia Law School in June 1965, I worked for 5
years in the Civil Rights Division, United States Department of Justice [8-2-65 through 7-31-70], My
work involved enforcement of the various civil rights mandates, including for the desegregation of
schools. My first desegregation-related experiences in federal court, in 1966, concemed the Carrol]
County [Mississippi] schools, once involving non-compliance with a court order and once regarding
revision of the desegregation plan to conform to newly articulated standards, J also investigated the
status of desegregation in other Mississippi systems (Lee County, Pontotoc County, Tunica County,
City of Corinth). Later, | developed the facts leading to the filing of the government's first northem
school desegregation case, United States v. School District 151 of Cook County, Illinois, and
participated in two lengthy hearings, with successful results, See 286 F.Supp. 786, 787 (N.D.UL. 1968);
301 F.Supp. 201, 205 (N.D.IIl. 1969). In calendar 1970, as a part of the Division's “education section,”
I was the lead counsel for the United States in Lee v. Macon County-Board of Education, a case
involving the desegregation of more than 100 Alabama school districts. A three-judge couit [Circuit
Judge Richard Rives, and District Judges Frank M, Johnson, Jr. and HH. Grooms] handled this case,
filed in the Northem District of Alabama. During the period of my involvement, the court revised many
desegregation plans to conform to the standards, which the Supreme Court had set forth in Green v._

 

[GB /Q. Z0Z/S0/88
ea/ea aovd MBINR Ado SatwM E6SQT9BTS2 plist tzZaz/
Case 4:82-cv-00866-DPM Document 5754-2 Filed 09/15/21 Page 26 of 27

County School Board (1968). I prepared separate memoranda for the court regarding necessary
revisions in more than 30 school districts and frequently appeared before the court. I also appeared
before Judge Johnson in the separate Montgomery County: school desegregation case and prepared for
the Department briefs in two appeals from the decisions of the three-judge court in the Lee case. See,
for example, Lee v. Macon County Board of Education, 448 F.2d 746, 747 (SthCir. 1971).

 

(12.] On December 15, 1969, in the Attorney General's Twentieth Annual Awards Ceremony,
Treceived a Certificate of Award for outstanding work. The Department honored four of the Division's
ninety attorneys at this time. ;

[13.] In the period from August 1970 through September 1995, ! was employed at the Center
for Law and Education, a component of the federally-funded program of legal services for low income
persons, located. in Cambridge, Massachusetts. The Center, “a back-up center,” provided.assistance to
legal services attormeys in local programs throughout the country to strengthen the representation of
clients presenting education problems, My work included: providing assistance on.individual client's
problems; writing materials (including on racial discrimination issues and school desegregation.
litigation); providing training; and serving as co-counsel in some cases. While employed at the Center
for Law and Education, I had very considerable involvement in cases involving racial segregation in
public education at both the elementary-secondary and higher education levels.

[a] In the period from. 1972 through 1995, I was one of the attormeys representing the plaintiff
class in the Boston school desegregation case. With co-counsel, I worked many thousands of hours on
the case, although there were perigds when-I was relatively inactive and other attomeys had the
laboring oar. I had a substantial role in-developing the evidence underlying the court's liability findings.
See, for example, Morgan v. Hennigan, 379 F.Supp. 410, 414 (D.Mass. 1974) (liability opinion) and
Morgan v. McDonough, 540 F.2d 527, 528 (1stCir. 1976) (argued appeal in which court upheld

placing of a high school in receivership).
[b] See Exhibit 2 (declaration of Thomas I. Atkins, a past General Counsel of the NAACP,

concerning my work; Mr. Atkins provided this declaration in 1996, for our use in seeking attorneys’
fees for my work in this case),

[c] In the 1970s, I worked more than 1,000 hours to assist local legal services attomeys in the
representation of plaintiffs-intervenors in the Omeha school desegregation case, United States v__
School District of Omaha. This work included participation in the initial hearing on liability, a
successful appeal to the Court of Appeals for the Eighth Circuit after the district court ruled for the
school district, and a later district court hearing. See 389 F.Supp, at 293 (dismissal of action by district
court); 521 F.2d 530 (reversing adverse ruling on liability; the court drew heavily on the factual portion
of the intervenors' brief of which I was the principal writer).

fd] In January 1987, I began assisting the North Mississippi Rural Legal Services program in
the representation of the plaintiffs and class members in the case then styled Ayers v. Allain, Civ.
Action No. 4:75CV009-B-O, Northern District of Mississippi. Ayers addressed the obligations of
Mississippi officials regarding the State's eight public universities, three historically black and five
historically white, a system long operated in a racially discriminatory and racially segregated manner, |
have worked more than 8,000 hours on this case, with some monitoring of a consent decree continuing
to the present. My overall work has also included: discovery; participating in lengthy liability hearings
in April 1987 and May-June 1994, with the latter hearing tore than 40 days; writing appellate briefs
and arguing appeals; and participating in writing a successful petition for Supreme Court review and
the brief on the merits [see United States v. Fordyce, 112 S.Ct, 2727 (1992) (dismissal of case reversed
and governing remedial standard set forth)]. See the following citations evidencing my participation in
the Ayers case: 893 F.2d at 732 (argued in panel appeal after first district court hearing); 914 F.2d at
676-77 (argued before Fifth Circuit en banc); 879 F.Supp at 1423 (district court tuling after hearing

 

 

 80/pa aod MBINSD Ado SS EBSOT9STS4 = PI:ST «1zaz/9a/80
Case 4:82-cv-00866-DPM Document 5754-2 Filed 09/15/21 Page 27 of 27

following Supreme Court decision); 111 F.3d at 1188 (on brief for appeal to Fifth Circuit).

(¢] The parties ultimately settled the Ayers case, with the financial aspects of the State's
obligations requiring expenditures of of 384 million dollars. In July 2002, Trial Lawyers for Public
Justice honored my co-counsel and me as “Trial Lawyer of the Year,” for our work in attaining this

settlement. See Exhibit 3 hereto.

 

[14.] In October 1995, I began working with John W. Walker and other persons in his firm. In
my Arkansas work, overall, I have appeared before eight federal district court judges and five
magistrate judges. In addition to school desegregation matters, I have worked on cases involving
employment discrimination, voting rights, and citizens’ Fourth and Fourteenth Amendment rights
(arrest and detention, search, and use of force issues). See Taylor v. Howe, 225 F.3d 993 ($thCir. 2000)
(voting rights); Young v. City of Little Rock, 249 F.3d 730 (8thCir. 2000) (continued detention and
sttip search, after court determined plaintiff not the subject of warrant and ordered her release).

 

1 swear under the pains and penalties of perjury that the foregoing information, including that in
my time records, is truthful to the best of my knowledge.

January 20,2014 /s/ Robert Pressman
22 Locust Avenue
Lexington, MA 02421
781-862-1955
EHPressman@ Verizon.net
Mass. Bar 405900

~ §B/GQ Zod HSiN39 Addo SaqyM 699138 TRL pT:9L TzazZ/Sa/se
